Title: Notes of a Cabinet Meeting, 15 July 1793
From: Jefferson, Thomas
To: 


July 15. Th:J. H. and K. met at the President’s. Govr. Mifflin had appld. to Knox for the loan of 4. cannon to mount at Mud Isd. informed him he should station a guard of 35. militia there, and asked what arrangement for rations the general government had taken. Knox told him nothing could be done as to rations and he should ask the Presidt. for the cannon. In the mean time he permitted him to put the Cannon on board a boat, ready to send off as soon as permission was obtained. The Presidt. declared his own opinion first and fully that when the orders were given to the governors to stop vessels arming &c. in our ports even by military force, he took for granted the Govrs. would use such diligence as to detect those projects in embryo and stop them when no force was requisite or a very small party of militia would suffice: that here was a demand from the Governr. of Pensva. to lend 4. cannon under pretext of executing orders of general government, that if this was granted we should be immediately appld. to by every other governor, and that not for one place only, but several, and our cannon should be dispersed all over US. That for this reason we had refused the same request to the Govrs. of S.C. Virga., and RI. That if they erected batteries, they must establish men for them, and would come on us for this too, he did not think the Executive had a power to establish permanent guards, he had never looked to any thing permanent when the orders were given to the governors, but only an occasional call on small parties of militia in the moments requiring it. These sentiments were so entirely my own, that I did little more than combat on the same grounds the opinions of H. and K. The latter said he would be ready to lend an equal number to every governor to carry into effect orders of such importance: and H. that he would be ready to lend them in cases where they happened to be as near the place where they were to be mounted.
Hamilton submitted the purchase of a large quantity of salt petre, which would outrun the funds destined to objects of that class by Congress. We were unanimous we ought to venture on it, and to the procuring supplies of military stores in the present circumstance, and take on  us the responsibility to Congress, before whom it should be laid. The President was fully of the same opinion.
In the above case of the cannon the President gave no final order while I remained, but I saw that he was so impressed with the disagreeableness of taking them out of the boat again, that he would yield. He spoke sharply to Knox for having put them in that position without consulting him, and declared that, but for that circumstance he would not have hesitated one moment to refuse them.
